DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoun et al. (US 2012/0116594 A1) in view of Truemper (US 8,887,517 B2).
As per claim 19, Aidoun et al. disclose an environmental control method, comprising: at an environmental control system including a refrigerant circuit with a pump segment (Fig. 2: line segment including pump 4) and an evaporator segment (Fig. 2: line segment including evaporator 30); an evaporator 30 arranged along the evaporator segment and in fluid communication with the refrigerant circuit Fig. 2); and a coolant circuit extending through the evaporator, thermally coupled to refrigerant circuit by the evaporator (bottom portions of Figs. 5 & 6).  
Aidoun et al. further disclose an ejector (60, etc.) fluidly coupling the pump segment of the refrigerant circuit with the evaporator segment of the refrigeration circuit (Fig. 2, etc.), wherein the ejector comprises: a duct (mixing chamber 71) having a converging portion (at 62 and 74 the duct converges inward) with a primary fluid inlet 62 and a secondary fluid inlet (see for example para. 0063, line 21 regarding a secondary fluid being introduced into the mixing chamber; also see schematic of Fig. 2, etc. where secondary fluid from evaporator 30 is introduced into the ejector) and a diverging portion 76 with an outlet 78, wherein the outlet 78 fluidlv couples the converging portion of the duct to the evaporator segment and the pump segment of the refrigeration circuit (e.g., Fig. 2 – flow out of the ejector (including the converging portion thereof) is fluidly coupled to the evaporator and pump sections); and a nozzle 64 arranged within the converging portion of the duct and fluidly coupling the primary fluid inlet 62, of the duct to the diverging portion 76 of the duct (Fig. 1).

Aidoun et al. do not teach the coolant circuit having a first segment and a second segment arranged in parallel, dividing liquid coolant into a first liquid coolant portion and a second liquid coolant portion; transferring a first heat flow from a first zone to the first liquid coolant portion; and transferring a second heat flow from a second zone to the second liquid coolant portion.  Again, Truemper for example teaches an aircraft cooling arrangement comprising a liquid coolant circuit 26 connected to refrigeration circuit 12, wherein the coolant circuit has a first segment (at 30a) and a second segment (at 30b) arranged in parallel to transfer a first heat flow from a first zone 14a to a first liquid coolant portion traversing the first segment (at HX 30a) and transfer a second heat flow from a second zone 14b to a second liquid coolant portion traversing the second segment (at HX 30b) of the coolant circuit 26.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide parallel segments to the coolant circuit of Aidoun et al. for the simple purpose of being able to control cooling to a plurality of zones.
	As per claim 20, Aidoun et al. further teach transferring coolant circuit heat from the liquid coolant to a secondary refrigerant flow traversing the evaporator (via subcooler 54); and accelerating the secondary refrigerant flow with a primary refrigerant flow to form a singular refrigerant flow (see para. 0065, lines 12-13 regarding accelerating refrigerant flow at ejector).  Again, Aidoun et al. do not teach the first liquid coolant portion and the second liquid coolant portion being communicated to the evaporator.  Truemper et al. teach a first liquid coolant portion and a second liquid coolant portion being communicated to evaporator 24 (Fig. 1). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide plural liquid coolant portions to the coolant circuit of Aidoun et al. for the simple purpose of being able to control cooling to a plurality of zones.

Response to Arguments
	Applicant amended claims 1 and 19, arguing that Aidoun et al. do not teach the particular structure of the ejector as recited, and also that the applied prior art fails to teach or render obvious the limitation of an overboard air duct in fluid communication with the condenser and in thermal communication therethrough with refrigerant traversing the condenser.  Regarding the structure of the ejector, the Examiner disagrees, and has indicated in the rejection of claim 19 above where the details are explicitly disclosed.  Regarding the heat exchange of the condenser with the overboard air duct, the Examiner finds Applicant’s argument persuasive.  Accordingly, claim 1 (along with its pending dependent claims 2, 4-10, 13, and 15; and 18 which incorporated the details of claim 1) are indicated as allowable.  Claims 19 and 20 are rejected for the reasons set forth above.

Allowable Subject Matter
Claims 1-2, 4-10, 13, and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
As per independent claim 1, the prior art (and in particular the combined Aidoun et al. in view of Truemper as previously applied) does not teach the system combination as now recited, and in particular comprising an overboard air duct in fluid communication with the condenser and in thermal communication therethrough with refrigerant traversing the condenser.  Claims 2, 4-10, 13, and 15 are allowable since they depend from claim 1; claim 18 is allowable since it incorporates the subject matter of claim 1.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763